UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 Or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13368 FIRST MID-ILLINOIS BANCSHARES, INC. (Exact name of Registrant as specified in its charter) Delaware 37-1103704 (State or other jurisdiction of (I.R.S. employer identification no.) incorporation or organization) 1421 Charleston Avenue, Mattoon, Illinois (Address of principal executive offices) (Zip code) (217) 234-7454 (Registrant's telephone number, including area code) 1515 Charleston Avenue, Mattoon, Illinois (Former address—changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X ]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).[] Yes[X] No As of November 4, 2011, 6,018,196 common shares, $4.00 par value, were outstanding. PART I ITEM 1.FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets (Unaudited) (In thousands, except share data) September 30, December 31, Assets Cash and due from banks: Non-interest bearing $ $ Interest bearing Federal funds sold Cash and cash equivalents Certificates of deposit investments Investment securities: Available-for-sale, at fair value Held-to-maturity, at amortized cost (estimated fair value of $51 at September 30, 2011 and $53 at December 31, 2010) 50 50 Loans held for sale Loans Less allowance for loan losses ) ) Net loans Interest receivable Other real estate owned Premises and equipment, net Goodwill, net Intangible assets, net Other assets Total assets $ $ Liabilities and Stockholders’ Equity Deposits: Non-interest bearing $ $ Interest bearing Total deposits Securities sold under agreements to repurchase Interest payable FHLB borrowings Junior subordinated debentures Other liabilities Total liabilities Stockholders’ Equity Convertible preferred stock, no par value; authorized 1,000,000 shares; issued 8,777 shares in 2011 and 4,927 shares in 2010 Common stock, $4 par value; authorized 18,000,000 shares; issued 7,537,363 shares in 2011 and 7,477,132 shares in 2010 Additional paid-in capital Retained earnings Deferred compensation Accumulated other comprehensive gain (loss) ) Less treasury stock at cost, 1,526,662 shares in 2011 and 1,418,456 shares in 2010 ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to unaudited condensed consolidated financial statements. Condensed Consolidated Statements of Income (unaudited) (In thousands, except per share data) Three months ended September 30, Nine months ended September 30, Interest income: Interest and fees on loans $ Interest on investment securities Interest on certificates of deposit investments 20 26 60 88 Interest on federal funds sold 15 21 55 58 Interest on deposits with other financial institutions 38 36 66 Total interest income Interest expense: Interest on deposits Interest on securities sold under agreements to repurchase 47 36 97 Interest on FHLB borrowings Interest on other borrowings - 7 - 8 Interest on subordinated debentures Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income: Trust revenues Brokerage commissions Insurance commissions Service charges Securities gains, net 35 Total other-than-temporary impairment losses ) Portion of loss recognized in other comprehensive loss - - Other-than-temporary impairment losses recognized in earnings ) Mortgage banking revenue, net ATM / debit card revenue Other Total other income Other expense: Salaries and employee benefits Net occupancy and equipment expense Net other real estate owned expense FDIC insurance Amortization of intangible assets Stationery and supplies Legal and professional Marketing and donations Other Total other expense Income before income taxes Income taxes Net income Dividends on preferred shares Net income available to common stockholders $ Per share data: Basic net income per common share available to common stockholders $ Diluted net income per common share available to common stockholders $ Cash dividends declared per common share $
